Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 1 of 17 PagelD #: 22

MARK E. WEINBERGER, P.C.
David 8. Dender, Esq.

Attorneys for Plaintiff(s)

50 Merrick Road

Rockville Centre, New York 11570
(516) 829-7270

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

— --- penne nn ne nee X
MAYOLA CREWS, COMPLAINT
Plaintiff,
-against-
PLAINTIFF DEMANDS A
TRIAL BY JURY

M.LA.S. TRANSPORTATION CoO., INC.,
M.LA.S. TRANSPORTATION CO., INC. doing business
under the assumed name of NEW DISCOVERY TOURS,
M.LA.S. TRANSPORTATION CO., INC. doing business
under the assumed name of DISCOVERY TOURS
and JORDAN STERLING,

Defendants.

Plaintiff, by their attorneys, MARK E. WEINBERGER, P.C. complaining of the defendants,

herein allege as follows:

NATURE OF 'THE CASE
L. This is a civil action for personal injuries suffered by the plaintiff MAYOLA CREWS
against the defendant M.LA.S. TRANSPORTATION CO., INC., M.LA.S, TRANSPORTATION CO.
INC. doing business under the assumed name of NEW DISCOVERY TOURS, M.LA.S.
TRANSPORTATION CO. INC. doing business under the assumed name of DISCOVERY TOURS
(collectively M.I.A.8.) and JORDAN STERLING, This action arises out of a motor vehicle accident on

September 8, 2018 on the Pennsylvania Turnpike (I-276), in which a tour bus owned by the defendants
1
 

Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 2 of 17 PagelD #: 23

M.LA.S. and operated by the defendant JORDAN STERLING, left the roadway and struck a guiderail.
The plaintiff MAYOLA CREWS was a passenger in the bus. The Defendants’ negligence was a
substantial factor in causing the Plaintiff's injuries.
PARTIES

2, Plaintiff, MAYOLA CREWS, is a resident and citizen of the State of New York.

3. Defendant M.LA.S. TRANSPORTATION CO., INC., M.LA.S. TRANSPORTATION
CO. INC. doing business under the assumed name of NEW DISCOVERY TOURS, M.LA.S.
TRANSPORTATION CO. INC. doing business under the assumed name of DISCOVERY TOURS
(collectively M.LA.S.) is a New Jersey Corporation with a principal place of business in Scotch Plains,
New Jersey.

4. Defendant JORDAN STERLING, is and individual and resident of Irvington, New Jersey.

VENUE AND JURISDICTION

5. This Court has original jurisdiction over this action under 28 U.S.C. 1332, in that the
amount of controversy exceeds seventy-five thousand dollars ($75,000) and Plaintiff is a citizen of a state
which is different from the state where the defendants are incorporated and have their principal place of
business or residence, There is complete diversity of citizenship between the plaintiff and the defendants.

6. Venue is proper in this district, because the plaintiff and all of the passengers in the bus
reside in Brooklyn, Queens and/or the Bronx, New York and the trip originated in and was to return to
Brooklyn, New York. As a result, the bulk of the witnesses to the occurrence are likely to be located in
New York.

FACTUAL ALLEGATIONS
7, That at all times hereinafter mentioned, plaintiff, MAYOLA CREWS, was and still is a

natural person residing within the County of Kings, City and State of New York.
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 3 of 17 PagelD #: 24

8. That at all times hereinafter mentioned, and on and prior to September 8, 2018, upon
information and belief, the defendant, M.LA.S. TRANSPORTATION CO., INC., (hereinafter M.I.A.S.)
was and still is a foreign corporation licensed and/or authorized to conduct business within the State of
New York.

9, That at all times hereinafter mentioned, and on and prior to September 8, 2018, upon
information and belief, the defendant, M.I.A.S. was and still is a forei gn corporation doing business within
the State of New York.

10. That at all times hereinafter mentioned, and on and prior to September 8, 2018, upon
information and belief, the defendant, M.LA.S. was and still is a New York domestic corporation duly
organized and existing under and by virtue of the laws of the State of New York.

11. That at all times hereinafter mentioned, and on and prior to September 8, 2018, upon
information and belief, the defendant, M.I.A.S. was and still is a New J ersey domestic corporation duly
organized and existing under and by virtue of the laws of the State of New J ersey.

12, That at all times hereinafter mentioned, and on and prior to September 8, 2018, upon
information and belief, the defendant, M.IA.S. was and still is a New J ersey domestic corporation doing
business in the State of New York.

13. That at all times hereinafter mentioned, and on and prior to September 8, 2018, upon
information and belief, the defendant, M.LA.S. was and still is a New J ersey domestic corporation doing
business in the State of Pennsylvania.

14, That at all time hereinafter mentioned, the defendant M.IA.S. was doing business under
the assumed name of NEW DISCOVERY TOURS,

15. That at all time hereinafter mentioned, the defendant M.I.A.S. was doing business under

the assumed name of DISCOVERY TOURS.
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 4 of 17 PagelD #: 25

AS AND FOR A FIRST CAUSE OF ACTION (Negligence)
16. Plaintiffs repeat, reiterate and reallege each and every previous allegation of this complaint
with the same force and effect as if separately enumerated hereunder.
17. That upon information and belief, on September 8, 201 8, and at all times hereinafter

mentioned, the defendant, M.LA.S., its agents, servants, and or employees, was the owner of a coach

 

bus/tour bus for hire, bearing NJ license plate AU327H, being operated on the Westbound Pennsylvania
Turnpike {I-276),in the County of Montgomery, State of Pennsylvania.

18. That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, M.LA.S., its agents, servants, and or employees, operated of a coach bus/tour
bus for hire, being operated at the aforesaid location.

19. That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, JORDAN STERLING was the operator of a coach bus/tour bus for hire, being
operated at the aforesaid location.

20. That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, JORDAN STERLING was the operator of a coach bus/tour bus for hire, being
operated at the aforesaid location with the permission and consent of said vehicles owner.

21. That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, JORDAN STERLING was employed by the owner of the aforesaid vehicle.

22, That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, JORDAN STERLING was employed by the defendant M.LA.S.,

23. That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, JORDAN STERLING was operating the aforesaid vehicle within the scope

of his employment.
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 5 of 17 PagelD #: 26

24, ‘That upon information and belief, on September 8, 2018 defendant JORDAN STERLING
managed the aforesaid motor vehicle.

25. That upon information and belief, on September 8, 2018 defendant JORDAN STERLING
controlled the aforesaid motor vehicle.

26. That upon information and belief, on September 8, 2018 defendant JORDAN STERLING
inspected the aforesaid motor vehicle,

27. That upon information and belief, on September 8, 2018 defendant JORDAN STERLING
supervised the aforesaid motor vehicle.

28. That upon information and belief, on September 8, 2018 defendant JORDAN STERLING
maintained the aforesaid motor vehicle.

29, That upon information and belief, on September 8, 2018 defendant JORDAN STERLING
repaired the aforesaid motor vehicle,

30. That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, M.LA.S., its agents, servants, and or employees, managed the aforementioned
coach bus/tour bus for hire, being operated at the aforesaid location.

31, That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, M.I.A.S., its agents, servants, and or employees, controlled the aforementioned
coach bus/tour bus for hire, being operated at the aforesaid location.

32. That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, M.I.A.S., its agents, servants, and or employees, inspected the aforementioned
coach bus/tour bus for hire, being operated at the aforesaid location.

33. That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, M.LA.S., its agents, servants, and or employees, supervised the aforementioned

coach bus/tour bus for hire, being operated at the aforesaid location.

5
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 6 of 17 PagelD #: 27

34, That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, M.LA.S., its agents, servants, and or employees, maintained the
aforementioned coach bus/tour bus for hire, being operated at the aforesaid location.

35. That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, M.LA.S., its agents, servants, and or employees, repaired the aforementioned
coach bus/tour bus for hire, being operated at the aforesaid location.

36. That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the aforementioned passenger bus of the defendant, M.I.A.S., its agents, servants, and or
employees, was being operated with the permission and/or consent, express or implied, of its owner.

37. That on September 8, 2018, the plaintiff was a passenger in the aforementioned tour bus
for hire, owned by the defendant, M.I.A.S., and being operated by the defendant JORDAN STERLING.
at the aforesaid location.

38. That on September 8, 2018, and at all times hereinafter mentioned, the defendants, their
agents, servants, and or employees, had a duty to own, operate, control, maintain, inspect, supervise,
manage and repair the aforesaid vehicle in a safe, reasonable and careful manner in accordance with the
Vehicle and Traffic Laws of the State of New York.

39. That on September 8, 2018,and at all times hereinafter mentioned, the defendants, their
agents, servants, and or employees, had a duty to own, operate, control, maintain, inspect, supervise,
manage, and repair the aforesaid vehicle in a safe, reasonable and careful manner in accordance with the
Vehicle and Traffic Laws of the State of New Jersey.

40. That on September 8, 2018,and at all times hereinafter mentioned, the defendants, their
agents, servants, and or employees, had a duty to own, operate, control, maintain, inspect, supervise
manage, and repair the aforesaid vehicle in a safe, reasonable and careful manner in accordance with the

Vehicle and Traffic Laws of the State of Pennsylvania.

6
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 7 of 17 PagelD #: 28

41. That on September 8, 201 8, and at all times hereinafter mentioned, the defendants, their
agents, servants, and or employees, was careless and negligent in the ownership of the aforementioned
coach bus/tour bus for hire.

42. That on September 8, 2018, and at all times hereinafter mentioned, the defendants, their
agents, servants, and or employees, was careless and negligent in the operation of the aforementioned

coach bus/tour bus for hire.
43. That on September 8, 2018, and at all times hereinafter mentioned, the defendants, their

agents, servants, and or employees, was careless and negligent in the control of the aforementioned coach

 

bus/tour bus for hire,

44. That on September 8, 2018, and at all times hereinafter mentioned, the defendants, their
agents, servants, and or employees, was careless and negligent in the maintenance of the aforementioned
coach bus/tour bus for hire.

45. That on September 8, 2018, and at all times hereinafter mentioned, the defendants, their
agents, servants, and or employees, was careless and negligent in the management of the aforementioned
coach bus/tour bus for hire,

46, That on September 8, 2018, and at all times hereinafter mentioned, the defendants, their
agents, servants, and or employees, was careless and negligent in the repair of the aforementioned coach
bus/tour bus for hire.

47. That on September 8, 2018, and at all times hereinafter mentioned, the defendants, their
agents, servants, and or employees, was careless and negligent in the inspection of the aforementioned
coach bus/tour bus for hire.

48. That on September 8, 201 8, and at all times hereinafter mentioned, the defendants, their
agents, servants, and or employees, was careless and negligent in the supervision of the aforementioned

coach bus/tour bus for hire.
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 8 of 17 PagelD #: 29

49, That at all times herein mentioned, the west bound Pennsylvania Turnpike also known as
1-276, at or near the exit ramp to the Valley Forge Interchange, in the County of Montgomery, State of
Pennsylvania, was and is a public roadway and/or thoroughfare.

50. That on September 8, 2018, at approximately 8:25 AM, and at all times hereinafter
mentioned, the defendants, their agents, servants, and or employees, operated the aforementioned coach
bus/tour bus for hire in a negligent, reckless, careless and erratic manner, so as to cause the same to strike
a guide rail and/or posts and leave the roadway in a sudden and unsafe manner, without warning or
justification and/or notice to the plaintiffs herein.

51. That on September 8, 2018, and at all times hereinafter mentioned, as a result of the
defendants, their agents, servants, and or employees, operation of the aforementioned passenger bus, in
the manner as aforementioned, the plaintiff was caused to be violently thrown within the aforementioned
coach bus/tour bus for hire and injured.

52. That the aforesaid occurrence was caused solely by the negligence of the defendants,
without said plaintiffs contributing thereto, in that said motor vehicle was owned, operated, maintained,
repaired and controlled in a careless, reckless and negligent manner, in violation of the defendants’
respective duties of care, and in violation of the Vehicle and Traffic Laws of the State of New York, the
State of New Jersey and the State of Pennsylvania, all of which resulted in the injuries sustained by the
plaintiffs.

53. That Defendants were negligent, careless and reckless in the ownership, operation,
management, maintenance, supervision, inspection, repair, use and control of their aforesaid motor vehicle;
in operating their motor vehicle at an excessive, unlawful and dangerous rate of speed or at a rate of speed
greater than care and caution would permit under the circumstances then and there prevailing; in failing to
look; in failing to see; in failing to observe the roadway and traffic conditions thereupon; in failing to give

any signal or warning of the impending accident; in failing and/or omitting to make proper use of brakes,

8
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 9 of 17 PagelD #: 30

braking systems and/or steering mechanisms; in failing to inspect and/or negligently inspecting and repairing
the aforesaid motor vehicle; in failing to remove the vehicle from service when same was not safe; in failing
to yield the right of way; in violating the laws, rules, statutes, regulations and ordinances of the States of New
York, New Jersey and Pennsylvania in such cases as made and provided; and in otherwise failing to use due
care, caution, and prudence on the aforementioned premise

54. By reason of the foregoing, Plaintiff MAYOLA CREWS sustained serious, severe and
permanent personal injuries and harm and Plaintiff MAYOLA CREWS was otherwise damaged.

55. Plaintiff MAYOLA CREWS sustained serious injuries as defined in Subdivision (d) of
§5102 of the Insurance Law of the State of New York.

36. “Plaintiff MAYOLA CREWS sustained serious injuries and economic loss greater than basic
economic loss so as to satisfy the exceptions of §5104 of the Insurance Law of the State of New York.

57, Plaintiff MAYOLA CREWS is not seeking to recover any damages for which Plaintiff has
been reimbursed by no-fault insurance and/or for which no-fault insurance is obligated to reimburse Plaintiff.
Plaintiffis only seeking to recover those damages not recoverable through no-fault insurance under the facts
and circumstances of this action.

58. That this action falls within one or more of the exceptions as set forth in CPLR §1602.

59. ‘That the defendants, their agents, servants and/or employees committed culpable acts as well
as negligence.

AS AND FOR A SECOND CAUSE OF ACTION (negligence)

60. Plaintiffs repeat, reiterate and reallege each and every previous allegation of this complaint

with the same force and effect as if separately enumerated hereunder.
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 10 of 17 PagelD #: 31

61. That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, M.LA.S., its agents, servants, and or employees, was the owner of a
transportation company, in the business of providing tours and transporting persons.

62, That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, M.LA,S., its agents, servants, and or employees, was the operator of a
transportation company, in the business of providing tours and transporting persons.

63, That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, M.LA.S., its agents, servants, and or employees, supervised a transportation
company, in the business of providing tours and transporting persons.

64. That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, M.LA.S., its agents, servants, and or employees, managed a transportation
company, in the business of providing tours and transporting persons,

65. That upon information and belief, on September 8, 2018, and at all times hereinafter
mentioned, the defendant, M.LA.S., its agents, servants, and or employees, controlled a transportation
company, in the business of providing tours and transporting persons.

66. Thaton September 8, 2018, and at all times hereinafter mentioned, the defendant, M.LA.S.,
its agents, servants, and or employees, had a duty to own, supervise, manage, and control, the aforesaid
business in a safe, reasonable and careful manner.

67. That on September 8, 2018, and at all times hereinafter mentioned, the defendant, M.LA.S.,
its agents, servants, and or employees, was careless and negligent in the ownership of the aforementioned
transportation company, in the business of providing tours and transporting persons.

68. That on September 8, 2018, and at all times hereinafter mentioned, the defendant, M.LA.S.,
its agents, servants, and or employees, was careless and negligent in the operation of the aforementioned

transportation company, in the business of providing tours and transporting persons.

10
 

Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 11 of 17 PagelD #: 32

69. That on September 8, 2018, and at all times hereinafter mentioned, the defendant, M.LA.S.,
its agents, servants, and or employees, was careless and negligent in the supervision of the aforementioned
transportation company, in the business of providing tours and transporting persons.

70. That on September 8, 2018, and at ail times hereinafter mentioned, the defendant, M.I.A.S.,
its agents, servants, and or employees, was careless and negligent in the management of the
aforementioned transportation company, in the business of providing tours and transporting persons.

71. That on September 8, 2018, and at all times hereinafter mentioned, the defendant, M.I.A.S.,
its agents, servants, and or employees, was careless and negligent in the control of the aforementioned
transportation company, in the business of providing tours and transporting persons.

72. That on September 8, 2018,and at all times hereinafter mentioned, the defendant, M.LA.S.,
its agents, servants, and or employees, operated the aforementioned coach bus/tour bus for hire, at the
aforesaid location, in a negligent, reckless, careless and erratic manner, so as to cause the same to, inter
alia, to strike a guide rail and/or posts and leave the roadway in a sudden and unsafe manner, without
warning or justification and/or notice to the plaintiffs herein,

73. That on September 8, 2018,and at all times hereinafter mentioned, as a result of the
defendant M.LA.S. its agents, servants, and or employees, negligent and careless ownership, operation,
supervision, management, and control of the aforementioned transportation company, in the business of
providing tours and transporting persons, the plaintiffs were caused to be violently thrown and injured
within the aforementioned coach bus/tour bus for hire.

74, That the aforesaid occurrence was caused solely by the negligence of the defendant, its
agents, servants, and or employees, without said plaintiffs contributing thereto, in that said transportation
company was owned, operated, supervised, managed and controlled in a careless, reckless and negligent

manner, in violation of the defendant’ s respective duties of care, and in violation of the Vehicle and Traffic

11
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 12 of 17 PagelD #: 33

Laws of the State of New York, State of New Jersey and the State of Pennsylvania, all of which resulted
in the injuries sustained by the plaintiff.

75. ‘That as a result of the foregoing, the plaintiff suffered a “serious injury” as defined by
Subdivision (d) of Section 5102 of the Insurance Law of the State of New York.

76. Plaintiff MAYOLA CREWS sustained serious injuries and economic loss greater than basic

economic loss so as to satisfy the exceptions of §5104 of the Insurance Law of the State of New York.

AS AND FOR A THIRD CAUSE OF ACTION (Respondent Superior)

77. Plaintiffs repeat, reiterate and reallege each and every previous allegation of this complaint
with the same force and effect as if separately enumerated hereunder.

78. That on September 8, 2018, and at all times hereinafter mentioned, defendant JORDAN
STERLING, was an employee, servant and/or agent of the defendant, M.LA.S., its agents, servants and/or
representatives.

79. That on or about September 8, 2018 and at all times hereinafter mentioned, defendant
JORDAN STERLING, was operating the aforementioned motor vehicle, at the time of the aforesaid
occurrence, pursuant to his employment, responsibilities and/or duties with the defendant, M.I.A.S., its
agents, servants and/or representatives.

80. That on or about September 8, 2018,and at all times hereinafter mentioned, the aforesaid
incident occurred while an agent, servant, and or employee, defendant JORDAN STERLING, was
acting within the scope of his employment, responsibilities and/or duties for the defendant, M.LA.S., its
agents, servants and/or representatives, and in furtherance of the business of M.LA.S., its agents, servants

and/or representatives.

12
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 13 of 17 PagelD #: 34

81. That solely as a result of the foregoing negligence of the employee, agent and/or servant,
defendant JORDAN STERLING, the defendant, M.LA.S., its agents, servants and/or representatives,
are liable to the plaintiff.

82. That as a result of the foregoing, the plaintiff suffered a “serious injury” as defined by
Subdivision (d) of Section 5102 of the Insurance Law of the State of New York,

83. Plaintiff MAYOLA CREWS sustained serious injuries and economic loss greater than basic

economic loss so as to satisfy the exceptions of §5104 of the Insurance Law of the State of New York.
AS AND FOR A FOURTH CAUSE OF ACTION (Negligent Hiring)

84. Plaintiffs repeat, reiterate and reallege each and every previous allegation of this complaint
with the same force and effect as if separately enumerated hereunder.

85. That on September 8, 2018, and at all times hereinafter mentioned, the defendant JORDAN
STERLING, was an employee, servant and/or agent of the defendant, M.I.A.S., its agents, servants and/or
representatives,

86. That on September 8, 2018, and at all times hereinafter mentioned, the defendant, M.LA.S.,
had a duty and obligation to exercise reasonable care with respect to the hiring, screening, employing,
training, management, control and supervision of its employees,

87. That prior to and on September 8, 2018,and at all times hereinafter mentioned, the
defendant, M.LA.S., its agents, servants, and/or employees were negligent, reckless and careless in the
hiring, screening, employing, training, management, control and supervision of their employees, agents,

and/or servants including, but not limited to defendant JORDAN STERLING.

13
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 14 of 17 PagelD #: 35

88. That the aforesaid accident and injuries occurred solely and wholly as a result of the
negligence of the defendant, M.LA.S., its agents, servants, and/or employees, as aforesaid, without any

contributory negligence on the part of the plaintiff.

AS AND FOR A FIFTH CAUSE OF ACTION

(M.1LA.S.’s Reckless and/or intentional conduct)

89. Plaintiffs repeat, reiterate and reallege each and every previous allegation of this complaint
with the same force and effect as if separately enumerated hereunder.

90, Upon information and belief, M.LA.S. knew or should have known that the vehicle
involved in the occurrence was not in compliance with Federal Motor Carrier Safety Administration
(“F.M.S.C.A.’”) Regulations.

91. Upon information and belief, M.I.A.S8. knew or should have known that the vchicle’s
brakes were non-functioning, defective, dangerous and out of repair before the accident occurred.

92, Upon information and belief, that despite M.LA.S.’s actual and/or constructive knowledge
that the vehicle’s brakes were non-functioning, defective, dangerous and out of repair before the accident
occurred, they failed to remove the vehicle from service,

93. That M.I.A.S. knew or should have known that it was unreasonable and unsafe to keep the
aforesaid vehicle in service.

94.  Asaresult of the non-functioning, defective, dangerous and out of repair brakes, the vehicle
was not able to slow down and/or stop and was caused to leave the roadway and strike a guiderail and

other objects.

14
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 15 of 17 PagelD #: 36

95. Further, as a result of the non-functioning, defective, dangerous and out of repair brakes,
M.I.A.S. knew or should have known that one of the vehicles most important safety features was
compromised.

96. Had the bus’s brakes been properly functioning, the subject accident could have been
avoided.

97, Defendants knew that its actions were substantially certain to result in serious injury or
death because operating a bus, by its nature, is a dangerous activity, and M.LA.S. heightened this danger
through its activities,

98. Upon information and belief, M.I.A.S. recklessly and intentionally engaged in a pattern
and practice of having its vehicles in violation of F.M.S.C.A. regulations.

99. Upon information and belief, MLI.A.S, knew or should have known that its vehicles were
in violation of F.M.S.C.A. regulations.

100. MLLA.S, not only failed to condemn, but condoned this practice of operating its vehicles
in violation of F.M.S.C.A. regulations.

101. As a direct, substantial and proximate result of the reckless or intentional conduct of
M.LA.S., as set forth above, Plaintiff suffered serious injuries and damages.

102, M.I.A.S.’s acts and/or failure to act under the circumstances of this case were outrageous
in that M.I.A.S.’s conduct amounted to reckless indifference to the safety of the passengers and others
utilizing the roadway.

103. Asaresult of M.LA.S.’s gross, reckless, willful, wanton and intentional conduct, it should

be appropriately punished with the imposition of punitive damages.

15
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 16 of 17 PagelD #: 37

DEMAND FOR A JURY TRIAL

104. Plaintiff hereby demands a jury trial as to all issues so triable as a matter of right, pursuant

to F.R.C.P. 38(b) and 38(c).
PRAYER FOR RELIEF

WHEREFORE, plaintiffs demand judgment against the defendants for

a. Actual, compensatory and statutory damages;

b. Punitive damages as allowed by law;

c. Pre and post judgment interest as allowed by law;

d. Injunctive relief:

e. An award of taxable costs;

f. An award of attorney’s fees as allowed by law; and

g. Any and all such further relief as this Court deems Just and proper.

Dated: Rockville Centre, New York
July 22, 2019

Yours, etc.
MARK E. WEINBERGER, P.C.

pee /

By: fZ/ é » |
David 8. Dender, Esq. (DSD 2056)
Attomeys for Plaintiff
50 Merrick Road
Rockville Centre, New York 11570
Ph. (516) 829-7270
Fax (516) 829-0102

16
Case 1:19-cv-04234-AMD-JO Document 1 Filed 07/23/19 Page 17 of 17 PagelD #: 38

UNITED STATES DISTICT COURT

 

EASTERN DISTRICT OF NEW YORK Index No.:
MAYOLA CREWS,
Plaintiffs,
-against-

M.LA.S. TRANSPORTATION CO., INC.,

M.LA.S. TRANSPORTATION CO., INC. doing business
under the assumed name of NEW DISCOVERY TOURS,
M.LA.S. TRANSPORTATION CO., INC. doing business
under the assumed name of DISCOVERY TOURS

and JORDAN STERLING,

Defendants.

 

COMPLAINT with JURY DEMAND

 

MARK E. WEINBERGER, P.C.
Attorneys for Plaintiff
50 Merrick Road
Rockville Centre, New York 11570
(516) 829-7270

 

ATTORNEY CERTIFICATION: Pursuant to NYCRR 130-1.1, the undersi gned, an attorney admitted to
practice in the Courts of the State of New York, certifies, to the best of his knowledge after reasonable
inquiry, that the contentions contained in the annexed documents are not frivolous.

Dated: July 22, 2019 By: KA > LS

David S. Dender, Esq.7

 

PLEASE TAKE NOTICE
NOTICE OF ENTRY that the within is a true copy of a entered in the
office of the clerk of the within named Court on

NOTICE OF SETTLEMENT that an Order of which the within is a true copy will be presented
for settlement to the Hon. one of the judges of the within named Court, on

17
